DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Drawings
The drawings were received on 7/16/21.  These drawings are accepted.

Specification
	The amendments to the specification were received on 7/16/21. The changes are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 28, 29, 31, 32, 36, and 46-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 has been amended to recite “an implant” in line 3. Claim 26 also recites “a biodegradable implant” in line 7, and “the implant” in both line 7 and line 11. This creates a lack of clarity as to how many implants there are and which implant “the implant” refers to.
Claims 28 recites “the implant” in two instances, which is unclear for the same reasons noted with regard to claim 26 above.
	Claims 28, 29, 46, and 47 are rejected as they depend from claim 26. The examiner notes that claims 46 and 47 each recite “the biodegradable implant” which may need to be amended depending on how the applicant addresses the above issues.
Claim 31 has been amended to recite “an implant” in line 3. Claim 31 also recites “a biodegradable implant” in line 6, and “the implant” in four separate instances. This creates a lack of clarity as to how many implants there are and which implant “the implant” refers to.
Claims 32, 36, 48, and 49 are rejected as they depend from claim 31. The examiner notes that claims 48 and 49 each recite “the biodegradable implant” which may need to be amended depending on how the applicant addresses the above issues.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 28, 29, 31, 32, 36, 38, 39, 42, 46, 48, and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheikh (US 2002/0111603 A1, cited previously) in view of Edwards et al. (US 5,720,719, cited previously and hereinafter ‘Edwards’).

Cheikh is silent to the conduit being malleable and wherein the conduit has varying stiffness along its length. Edwards teaches a conduit (catheter 14; Fig. 2) that is malleable and has varying stiffness along its length (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6; catheter 14 has a malleable tube section 34 as well as a flexible section 32 and steel section 30). It would have been obvious to one having ordinary skill in the art to modify the conduit of Cheikh in view of the teachings of Edwards such that the conduit is malleable and that the conduit has varying stiffness along its length. One would have been motivated to do so as Edwards teaches the malleable conduit with varying stiffness as providing adjustability for facilitating insertion of the conduit into a patient (see lines 7-42 col. 6 of Edwards).

As to claims 28 and 29, Cheikh in view of Edwards teaches the system of claim 26 as described above. Cheikh further teaches wherein the second form of the implant has at least one characteristic that substantially prevents clearance of the implant from the paranasal sinus cavity and wherein the at least one characteristic is shape (see para 0080 and claims 1 and 18, the 

As to claim 31, Cheikh discloses a system (see Figs. 5-16) for treating one or more sinus conditions (para 0170-0175), the system comprising: 3 252629101Application No.: 16/007,327Docket No.: ISCT-001/17US 304259-2185a conduit (needle 13) for delivering an implant (9) to a paranasal sinus cavity (para 0170-0175), wherein the conduit comprises a lumen (interior of 13), a sidewall (outer wall of needle 13), and a pusher (14) located within the lumen and directly adjacent the sidewall (Figs. 5-16); and a biodegradable implant (9) comprising a therapeutic agent (see abstract, para 0033, 0085-0090), wherein the implant has a first form (form in Fig. 5) enabling the implant to be loaded into the conduit for delivery of the implant into the paranasal sinus cavity via advancement of the pusher directly adjacent to and along the sidewall (Figs. 5-16, para 0152), and a second form having a shape that substantially prevents clearance of the implant from the paranasal sinus cavity during a treatment period (see para 0080, claims 1, 18).
Cheikh is silent to the conduit being malleable and wherein the conduit has varying stiffness along its length. Edwards teaches a conduit (catheter 14; Fig. 2) that is malleable and has varying stiffness along its length (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6; catheter 14 has a malleable tube section 34 as well as a flexible section 32 and steel section 30). It would have been obvious to one having ordinary skill in the art to modify the conduit of Cheikh in view of the teachings of Edwards such that the conduit is malleable and that the conduit has varying stiffness along its length. One would have been motivated to do so as Edwards teaches the malleable conduit with varying stiffness as providing adjustability for facilitating insertion of the conduit into a patient (see lines 7-42 col. 6 of Edwards).

As to claim 32, Cheikh in view of Edwards teaches the system of claim 31 as described above. Cheikh further teaches that the conduit is angulated (“the needle 13 can have at its end a bent shape 13a obtained by liberation of an elastic preconstraint of the needle 13 in the guide” – see para 0154). The examiner notes that it would have been further obvious when modifying Cheikh in view of Edwards, to add additional angulations for the purpose of facilitating insertion of the conduit into a particular treatment area (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6 of Edwards).
As to claim 36, Cheikh in view of Edwards teaches the system of claim 31 as described above. Cheikh further discloses wherein the therapeutic agent is selected from the group consisting of anti-infective agents, anti-inflammatory agents, and combinations thereof (see para 0052, 0162 of Cheikh).  

As to claim 38, Cheikh discloses a system (see Figs. 5-16) for treating one or more sinus conditions (para 0170-0175), the system comprising: a biodegradable implant (9) comprising a therapeutic agent dispersed within a biodegradable polymer (para 0085-0090, 0174); and a conduit (needle 3) comprising a lumen (interior of 3), a sidewall (outer walls of needle 13), a pusher (14) located within the lumen and directly adjacent the sidewall (Figs. 5-16), and a distal portion having an opening (needle 13 possessing an opening at distal end thereof), wherein the conduit is configured to be loaded with the implant for delivering the implant to a paranasal sinus cavity through the opening in the distal portion of the conduit via advancement of the pusher directly adjacent to and along the sidewall (Figs. 5-16, para 0152).
Cheikh is silent to the conduit being malleable and having varying stiffness along its length. Edwards teaches a conduit (catheter 14; Fig. 2) that is malleable and has varying stiffness along its length (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6; catheter 14 has a malleable tube section 34 as well as a flexible section 32 and steel section 30). It would have been obvious to one having ordinary skill in the art to modify the conduit of Cheikh in view of the teachings of Edwards such that the conduit is malleable and that the conduit has varying stiffness along its length. One would have been motivated to do so as 

As to claim 39, Cheikh in view of Edwards teaches the system of claim 38 as described above. Cheikh further teaches that the conduit is angulated (“the needle 13 can have at its end a bent shape 13a obtained by liberation of an elastic preconstraint of the needle 13 in the guide” – see para 0154). The examiner notes that it would have been further obvious when modifying Cheikh in view of Edwards, to add additional angulations for the purpose of facilitating insertion of the conduit into a particular treatment area (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6 of Edwards).
As to claim 42, Cheikh in view of Edwards teaches the system of claim 38 as described above. Cheikh further discloses wherein the therapeutic agent is selected from the group consisting of anti-infective agents, anti-inflammatory agents, and combinations thereof (see para 0052, 0067, 0162).
As to claim 46, Cheikh in view of Edwards teaches the system of claim 28 as described above. Cheikh further discloses wherein the biodegradable implant is configured to deliver the therapeutic agent over at least about three months (see at least paragraphs 0006, 0174, 0201, 0234 of Cheikh disclosing time periods of three months or more).
As to claim 48, Cheikh in view of Edwards teaches the system of claim 31 as described above. Cheikh further discloses wherein the biodegradable implant is configured to deliver the therapeutic agent over at least about three months (see at least paragraphs 0006, 0174, 0201, 0234 of Cheikh disclosing time periods of three months or more).
As to claim 50, Cheikh in view of Edwards teaches the system of claim 38 as described above. Cheikh further discloses wherein the biodegradable implant is configured to deliver the therapeutic agent over at least about three months (see at least paragraphs 0006, 0174, 0201, 0234 of Cheikh disclosing time periods of three months or more).

Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheikh in view Edwards as applied to claim 42 above, and further in view of Domb et al. (US 5,512,055, cited previously and hereinafter 'Domb').
As to claim 43, Cheikh in view of Edwards teaches the system of claim 42 as described above, but is not explicit to wherein the therapeutic agent comprises an anti-infective agent selected from the group consisting of antibacterial agents, antifungal agents, antiviral agents, and antiseptics.
Domb teaches delivery of antifungal drugs for the treatment of fungal sinusitis (see paragraph beginning line 55 col. 5).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Cheikh/Edwards with Domb and include a therapeutic agent comprising an anti-infective agent chosen to be an antifungal agent. One would have been motivated to do so in order to use Cheikh/Edwards to treat fungal sinusitis (see paragraph beginning line 55 col. 5 of Domb).

Claims 47, 49, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheikh/Edwards as applied to claims 26, 31, and 38, respectively, above, and further in view of Tenhuisen et al. (US 6,648,849, cited previously and hereinafter 'Tenhuisen').
As to claim 47, Cheikh in view of Edwards teaches the system of claim 26 as described above, but is silent to wherein the biodegradable implant comprises a copolymer of caprolactone. Tenhuisen discloses a variety of biodegradable polymers used in delivery implants including copolymers of ε-caprolactone (see para beginning line 7 col. 6 and para beginning line 67 col. 7). It would have been obvious to one having ordinary skill in the art to modify Cheikh/ Edwards with Tenhuisen such that the biodegradable implant comprises a copolymer of caprolactone. One would have been motivated to do so as Tenhuisen discloses copolymer of caprolactone as a known therapeutic substance for deliverable implants (see para beginning line 7 col. 6 and para beginning line 67 col. 7 of Tenhuisen).
As to claim 49, Cheikh in view of Edwards teaches the system of claim 31 as described above, but is silent to wherein the biodegradable implant comprises a copolymer of caprolactone. Tenhuisen discloses a variety of biodegradable polymers used in delivery implants including 
As to claim 51, Cheikh in view of Edwards teaches the system of claim 38 as described above, but is silent to wherein the biodegradable implant comprises a copolymer of caprolactone. Tenhuisen discloses a variety of biodegradable polymers used in delivery implants including copolymers of ε-caprolactone (see para beginning line 7 col. 6 and para beginning line 67 col. 7). It would have been obvious to one having ordinary skill in the art to modify Cheikh/Edwards with Tenhuisen such that the biodegradable implant comprises a copolymer of caprolactone. One would have been motivated to do so as Tenhuisen discloses copolymer of caprolactone as a known therapeutic substance for deliverable implants (see para beginning line 7 col. 6 and para beginning line 67 col. 7 of Tenhuisen).

Response to Arguments
Applicant’s Remarks submitted 7/16/21 concerning the prior art rejections have been considered. As noted in the 7/20/21 Interview Summary, the amendments overcame the previous rejections. However the amendments to the claims prompted new rejections in view of different embodiments of Cheikh that were not used in the most recent office action and the arguments are considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783